                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LOUIS LEVERN PENNY,                                   Case No. 18-cv-05327-EMC
                                   8                     Plaintiff,
                                                                                               ORDER
                                   9              v.
                                                                                               Docket Nos. 20, 21
                                  10     SANTA RITA COUNTY JAIL,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff has filed a third motion for the appointment of counsel to represent him in this
                                  14   action. A district court has the discretion under 28 U.S.C. §1915(e)(1) to designate counsel to
                                  15   represent an indigent civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789
                                  16   F.2d 1328, 1331 (9th Cir. 1986). This requires an evaluation of both the likelihood of success on
                                  17   the merits and the ability of the plaintiff to articulate his claims pro se in light of the complexity of
                                  18   the legal issues involved. See id. Neither of these factors is dispositive and both must be viewed
                                  19   together before deciding on a request for counsel under § 1915(e)(1). The record before the Court
                                  20   shows that Mr. Penny has some mental health problems. See Docket No. 20 at 5-12 (evaluations
                                  21   from two psychologists who opined eight months ago that Mr. Penny was not competent to stand
                                  22   trial). He apparently was sent to a state hospital for restoration of his competency to stand trial
                                  23   and, last month, was returned to the county jail – signaling that he has been restored to
                                  24   competency to stand trial. See Docket Nos. 23, 24. Despite his mental health problems, Mr.
                                  25   Penny’s filings in this action do not reflect confused thinking or an inability to articulate his legal
                                  26   position. There does not appear to be a likelihood of success because there is no pleading on file
                                  27   that states a claim for relief and his filings so far indicate that the nub of his grievance is that he
                                  28   was unable to figure out how to use the pay phone system at the jail – a claim that appears to have
                                   1   little chance of success. For these reasons, the Court concludes that exceptional circumstances are

                                   2   not present and DENIES the third motion for appointment of counsel. Docket No. 20. Mr. Penny

                                   3   should not file any more motions for appointment of counsel in this action.

                                   4          Plaintiff’s request for an extension of the deadline to file his second amended complaint is

                                   5   GRANTED. Docket No. 21. Plaintiff must file his second amended complaint no later than

                                   6   April 10, 2020. No further extensions of this deadline should be expected. Failure to file the

                                   7   second amended complaint by the deadline will result in the dismissal of the action.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: March 10, 2020

                                  12
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
